o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b01 genin-115606-16 number release date uil ------------------ ------------------------------------ -------------------- ------------------------- ------------------------------------ sec_1_761-2 of the income_tax regulations provides that any this letter refers to a document received by our office on behalf of taxpayer taxpayer -------------------------------------------------- dear ------------- electing to be excluded from the provisions of subchapter_k pursuant to sec_761 of the internal_revenue_code our office is unable to process this election please file the election in accordance with the regulations under sec_761 unincorporated organization that meets certain requirements and wishes to be excluded from all of subchapter_k must make the election provided for in sec_761 in a statement attached to or incorporated in a properly executed partnership return form_1065 the return should be filed with the internal revenue_officer with whom a partnership return form_1065 would be required to be filed if no election were made where for the purpose of determining such officer it is necessary to determine where the electing organization has its principal office or place of business the principal office or place of business of the person filing the return will be considered the principal office or place of business of the organization the partnership return must be filed no later than the time prescribed by sec_1 e including extensions for filing the partnership return for the first taxable_year for which exclusion from subchapter_k is desired the partnership return should contain only the name or other identification and the address of the organization together with the information on the return or in a statement attached to the return showing the names addresses and identification numbers of all the members of the organization a statement that the organization sec_1_761-2 provides that if an unincorporated organization does not genin-115606-16 qualifies under sec_1_761-2 and or a statement that all of the members of the organization elect that it be excluded from all of subchapter_k and a statement indicating where a copy of the agreement under which the organization operates is available make the election as provided in sec_1_761-2 it shall nevertheless be deemed to have made the election if it can be shown from all the surrounding facts and circumstances that it was the intention of the members of such organization at the time of its formation to secure exclusion from all of subchapter_k beginning with the first taxable_year of the organization we are returning your original correspondence with this letter so that you can file it with the appropriate service_center if there are any questions please contact me at -- -------------------- sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
